Case 1:17-cv-00598-WES-PAS Document 73 Filed 03/10/20 Page 1 of 2 PageID #: 334




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND


  ALLEN J. HANSON, pro se,
      Plaintiff

  v.                                                          C.A. No. 1:17-cv-00598-WES-PAS

  STATE OF RHODE ISLAND DEPARTMENT
  OF CORRECTIONS, et al.,
       Defendants



            STATE’S OBJECTION TO PLAINTIFF'S MOTION TO PRESERVE
                           CCTV FOOTAGE (ECF 72)

        NOW COMES the Defendant, State of Rhode Island, Department of Corrections,

 ("RIDOC" or the “State”) and hereby objects to the Motion to Preserve CCTV Footage, ECF 72,

 filed by the Plaintiff, Allen J. Hanson ("Hanson" or "Plaintiff"). In support thereof, the State asserts

 that it is not in possession of the CCTV footage Plaintiff seeks and has twice advised Plaintiff of

 the same. See State’s Response to Plaintiff’s First Request for Production of Documents at

 Response 1 and 2; State’s Response to Plaintiff’s Second Request for Production of Documents at

 Response 3, 4 and 6.

        WHEREFORE, the State prays that this Honorable Court deny Plaintiff's Motion to

 Preserve CCTV Footage, ECF 72.


                                                         Respectfully Submitted,

                                                         Defendant,
                                                         STATE OF RHODE ISLAND,
                                                         DEPARTMENT OF CORRECTIONS,
                                                         By:

                                                         PETER F. NERONHA
                                                         ATTORNEY GENERAL


                                                    1
Case 1:17-cv-00598-WES-PAS Document 73 Filed 03/10/20 Page 2 of 2 PageID #: 335




                                                       /s/ Justin J. Sullivan
                                                      Justin J. Sullivan, Bar No. 9770
                                                      Kayla E. O'Rourke, Bar No. 9531
                                                      Special Assistant Attorneys General
                                                      OFFICE OF THE ATTORNEY GENERAL
                                                      150 South Main St. Providence, RI 02903
                                                      Tel: (401) 274-4400 | Fax: (401) 222-2995
                                                      Ext. 2007 | jjsullivan@riag.ri.gov
                                                      Ext. 2020 | korourke@riag.ri.gov



                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that a copy of the within document was filed via the ECF
 filing system on Tuesday, March 10, 2020 and that it is available for viewing and downloading. I
 also hereby certify that I mailed a copy of the within document by first class mail, postage prepaid
 on Tuesday, March 10, 2020 to:

 Allen J. Hanson (Inmate ID #129924)
 Adult Correctional Institute, Maximum Security
 P.O. Box 8273
 Cranston, RI 02920

                                                      /s/Justin J. Sullivan




                                                  2
